DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/11/21 is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9, 10, 13, 16, 18, 19, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Abedini et al (Pub No: 2019/0313433), and further in view of Luo et al (Pub No: 2019/0305923).



As to claim 1, Abedini teaches a method for communication (Abedini, [0071] Fig 9, 10, a method for communication), comprising: 
determining, at a first device, a first set of transmission resources related to first data transmission between the first device and a second device as a relay between the first device and a third device (Abedini, [0078], a donor BS determines a transmission resource allocation for communicating with the relay node); and 
transmitting to the second device scheduling information indicating the first set of transmission resources (Abedini, [0080], the relay node receives the downlink control signaling with the resource allocation), such that the second device determines, based on the first set of transmission resources, a second set of transmission resources to be used for second data transmission between the second device and the third device (Abedini, [0078]-[0080], the relay uses (determines) that a set of resources for child node communication based on the conflicts of the allocations in the IAB network).
Abedini does not explicitly teach operating in a half-duplex manner. 
However, Luo teaches operating in a half-duplex manner (Luo, [0004], an IAB network has resource allocation constraints because of half-duplex constraints).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Abedini and Luo to operate in half-duplex because and IAB network is a well-known network that may not be able to transmit and receive at the same time (Luo, [0004]).

As to claim 2, the combination of Abedini and Luo teaches wherein determining the first set of transmission resources comprises: determining a set of transmission resources to be used for the first data transmission as the first set of transmission resources (Abedini, [0078], a donor BS determines a transmission resource allocation for communicating with the relay node)

As to claim 3, the combination of Abedini and Luo teaches further comprising: in response to the second data transmission being transmission from the second device to the third device, indicating the third set of transmission resources in the scheduling information (Abedini, [0076], the relay node communicates to the donor BS the scheduling offset).

As to claim 4, the combination of Abedini and Luo teaches further comprising at least one of: in response to receiving from the second device a scheduling request for requesting the first device to schedule the first set of transmission resources, determining the first set of transmission resources (Abedini, [0069], the donor BS establishes the links with the relay and the determination is made)

As to claim 7, the combination of Abedini and Luo further comprising: receiving from the second device confirmation for the scheduling information (Abedini, [0072], the downlink scheduling is acknowledged).

As to claim 9, the combination of Abedini and Luo teahces wherein transmitting the scheduling information comprises: indicating the scheduling information in at least one of a downlink control information (DCI) (Abedini, [0071], DCI)

As to claim 10, Abedini teaches a method for communication (Abedini, [0071] Fig 9, 10, a method for communication), comprising: 
receiving from a first device, by a second device as a relay between the first device and a third device, first scheduling information indicating a first set of transmission resources related to first data transmission between the first device and the second device (Abedini, [0080], the relay node receives the downlink control signaling with the resource allocation); 
determining, based on the first set of transmission resources, a second set of transmission resources to be used for second data transmission between the second device and the third device (Abedini, [0078]-[0080], the relay uses (determines) that a set of resources for child node communication based on the conflicts of the allocations in the IAB network); and 
transmitting to the third device second scheduling information indicating the second set of transmission resources (Abedini, [0069][0071], the child node is allocated a link with the resource 804).
Abedini does not explicitly teach operating in a half-duplex manner. 
However, Luo teaches operating in a half-duplex manner (Luo, [0004], an IAB network has resource allocation constraints because of half-duplex constraints).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Abedini and Luo to operate in half-duplex because and IAB network is a well-known network that may not be able to transmit and receive at the same time (Luo, [0004]).

As to claim 13, the combination of Abedini and Luo teaches further comprising at least one of: transmitting to the first device a scheduling request for requesting the first device to schedule the first set of transmission resources; (Abedini, [0069], the donor BS establishes the links with the relay and the determination is made)

As to claim 16, the combination of Abedini and Luo teaches further comprising: in response to receiving the first scheduling information, transmitting to the first device confirmation for the first scheduling information (Abedini, [0072], the downlink scheduling is acknowledged).

As to claim 18, the combination of Abedini and Luo wherein receiving the first scheduling information comprises: obtaining the first scheduling information from at least one of a downlink control information (DCI) (Abedini, [0071], DCI)

As to claim 19, Abedini teaches a first device comprising: a processor; and a memory storing instructions, the memory and the instructions being configured, with the processor (Abedini, [0071] Fig 9, 10, a donor base station gNB), to cause the first device to: 
determine a first set of transmission resources related to first data transmission between the first device and a second device operating in a half-duplex manner as a relay between the first device and a third device (Abedini, [0078], a donor BS determines a transmission resource allocation for communicating with the relay node); and 
transmit to the second device scheduling information indicating the first set of transmission resources (Abedini, [0080], the relay node receives the downlink control signaling with the resource allocation), such that the second device determines, based on the first set of transmission resources, a second set of transmission resources to be used for second data transmission between the second device and the third device (Abedini, [0078]-[0080], the relay uses (determines) that a set of resources for child node communication based on the conflicts of the allocations in the IAB network).

As to claim 23, the combination of Abedini and Luo teaches wherein the first device is caused to determine the first set of transmission resources by: determining a set of transmission resources to be used for the first data transmission as the first set of transmission resources (Abedini, [0078], a donor BS determines a transmission resource allocation for communicating with the relay node).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Abedini and Luo as applied to claims above, and further in view of Ghosh et al (Patent No: 10,470,136)

As to claim 6, the combination of Abedini and Luo  does not explicitly teach further comprising: receiving from the second device a power coordination request for requesting the first device to adjust transmission power of transmission from the first device to the second device; in response to determining that the transmission power is to be adjusted, transmitting to the second device confirmation for the power coordination request; and transmitting to the second device with the adjusted power.
	However, Ghosh teaches receiving from the second device a power coordination request for requesting the first device to adjust transmission power of transmission from the first device to the second device; in response to determining that the transmission power is to be adjusted, transmitting to the second device confirmation for the power coordination request; and transmitting to the second device with the adjusted power (Ghosh, Col 10 L 65- Col 11 L10, receiving a power control adjustment request and adjusting the power and transmitting to the relay with the adjusted power).
	It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Abedini and Luo with Ghosh to use a power adjustment because it allows for support of FDM and SDM using the same RF (Ghosh, Col 10 L 65- Col 11 L10).

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Abedini and Luo as applied to claims above, and further in view of Wu.

As to claim 8, the combination of Abedini and Luo teaches the scheduling information.
The combination does not explicitly teach further comprising: transmitting to the second device a deactivation indication for deactivating the scheduling information; and receiving from the second device confirmation for the deactivation indication.
However, Wu teaches transmitting to the second device a deactivation indication for deactivating the scheduling information; and receiving from the second device confirmation for the deactivation indication (Wu, [0008]-[0011], a device sending a deactivation for the scheduling and the receiving device sending a confirmation of the deactivation).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Abedini and Luo with Wu to use deactivation because it would reduce latency (Wu, [0004]).

As to claim 17, the combination of Abedini and Luo teaches the scheduling information.
The combination does not explicitly teach receiving from the first device a deactivation indication for deactivating the first scheduling information; and transmitting to the first device confirmation for the deactivation indication.
However, Wu teaches receiving from the first device a deactivation indication for deactivating the first scheduling information; and transmitting to the first device confirmation for the deactivation indication (Wu, [0008]-[0011], a device sending a deactivation for the scheduling and the receiving device sending a confirmation of the deactivation).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Abedini and Luo with Wu to use deactivation because it would reduce latency (Wu, [0004]).

Allowable Subject Matter
Claims  5, 11-12, 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al (Pub No: 2019/0289445) [0079]
Novlan et al (Pub No: 2018/0092139) Fig 2, 8.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296. The examiner can normally be reached M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469